IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           July 22, 2008
                                     No. 07-60959
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk




JOHN W. HARDY,

                                                  Plaintiff-Appellant,
v.

CITY OF SENATOBIA, MISSISSIPPI,

                                                  Defendant-Appellee.




                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                                 No. 2:06-CV-81




Before SMITH, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*


       John Hardy appeals the summary judgment denying his various state and
federal claims. Instead of attacking the judgment in regard to the merits, Hardy



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-60959

focuses on a notion that the motion for summary judgment was somehow not in
a proper posture to be considered by the district court. In that respect, Hardy
presents no cogent or meritorious argument.
      In any event, the summary judgment is sound on the merits. We affirm,
essentially for the reasons given by the district court in its Memorandum Opin-
ion entered on November 1, 2007. Although it does not affect the result, we note
that the district court erred in its analysis of the Fifth Amendment concerning
the incorporation doctrine for the Fourteenth Amendment. See, e.g., Benton v.
Maryland, 395 U.S. 784 (1969) (double jeopardy).
      AFFIRMED.




                                       2